IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  July 22, 2008
                               No. 06-60330
                             Summary Calendar                 Charles R. Fulbruge III
                                                                      Clerk

ZYGMUNT KIEREWICZ

                                           Petitioner

v.


MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petitions for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A19 241 220


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Zygmunt Kierewich, a native and citizen of Poland, filed a petition for
review of the Board of Immigration Appeals’ (BIA) denial of his August 16, 2006,
motion to reopen removal proceedings. The BIA determined, among other
things, that the motion was untimely under 8 U.S.C. § 1229a(c)(7) and 8 C.F.R.
§ 1003.2(c).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60330

      This court cannot undertake review of an agency’s discretionary
determination where there is “no meaningful standard against which to judge
the agency’s exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830 (1985).
There are no guidelines directing the BIA’s decision whether to reconsider on its
own motion. See 8 C.F.R. § 1003.2(a). Therefore, this court has no jurisdiction
to review the BIA’s decision to deny Kierewicz’s untimely motion to reopen. See
Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004) (concluding
that appellate courts were precluded from reviewing an immigration judge’s
denial of an untimely motion to reopen).
      Accordingly, Kierewicz’s petition for review is DENIED.




                                        2